EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (lDS) submitted on October 20, 2020 and the IDS submitted on December 30, 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Drawings
The drawings filed on June 19, 2020 are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-13, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a device, comprising an image sensor configured to generate image data of a field of view of the device, at least one processing unit configured to execute instructions having matrix operands, random access memory configured to store first data representative of weights of an artificial neural network and store second data representative of the instructions executable by the at least one processing unit to implement matrix computations of the artificial neural 
Regarding claims 14-18, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method, comprising storing, in random access memory of a digital camera, first data representative of weights of an artificial neural network and second data representative of instructions executable by at least one processing unit of the digital camera to implement, using the first data representative of the weights, matrix computations of the artificial neural network, generating, by an image sensor of the digital camera, image data capturing a field of view of the digital camera, storing, into the random access memory of the digital camera, the image data as an input to the artificial neural network, executing, by the at least one processing unit, the instructions represented by the second data stored in the random access memory of the digital camera, to compute an output from the artificial 
Regarding claims 19-20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an apparatus, comprising a housing, a lens, an image sensor positioned behind the lens to generate image data capturing a field of view of the apparatus through the lens, random access memory configured to store a model of an artificial neural network, a Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) having a memory interface to access the random access memory, and at least one processing unit configured to execute instructions having matrix operands to implement computations of the artificial neural network according to the model, and a transceiver configured to communicate with a computer system using a wired or wireless connection, wherein the image sensor is configured to store the image data into the random access memory as an input to the artificial neural network, wherein the FPGA or ASIC is configured to perform the computations of the artificial neural network according to the model to convert the input to an output from the artificial neural network, and wherein the apparatus is configured to generate, and communicate to the computer system, a description of an item or event in the field of view captured in the image data.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697